Case o-2U0-/Z41loO0-laS Docc Filed O6/Os/20 Entered Vo/OQo/20 15722700

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

X
In Re: Chapter 11
Case No.
PFT Technology LLC,
CORPORATE DISCLOSURE
STATEMENT PURSUANT
Debtor. TO FBR-1073-3
- X
STATE OF NEW YORK)
JSSa
COUNTY OF NASSAU)

I Patrick Keelan, being duly sworn deposes and states:

1. Iama Managing Member and President of PFT Technology LLC (the “Debtor”)
and I submit this affidavit pursuant to Local Bankruptcy Rule 1073-3.
2. There are no corporations that directly or indirectly own any class of the

debtor’s equity interests.

Patric Se Managing Member

Be to me on this
= ay of May, 2020

Cf lone;
Notary Public

- KANG RO YOON -
NOTARY PUBLIC OF NEW JERSEY

nV COMMISSION EXPIRES FEB. 14, oy yar)
